Citation Nr: 1200182	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis, to include as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina which, in part, confirmed and continued the previously denied claim of entitlement to service connection for hypertension on the basis that no new and material evidence had been received to reopen the claim and denied entitlement to service connection for arthritis to include as secondary to service-connected sarcoidosis.

In June 2011 the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension, the VCAA requires that VA inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  In the context of a claim to reopen, that the Secretary look at the bases for the prior denial and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with a VCAA notice letter in June 2007.  However, it did not contain the specific information required by Kent describing what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial of service connection. 

Regarding the Veteran's claim for service connection for arthritis, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

At his June 2011 hearing, the Veteran claimed that his arthritis disability was related to his recently service connected sarcoidosis disability.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed arthritis disability.  Although the Veteran underwent a VA examination for his sarcoidosis in March 2006, the examiner did not address any potential relationship between the service-connected sarcoidosis and arthritis.

Under these circumstances, the Board finds that VA examination and medical opinion-based on consideration of the veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for arthritis as secondary to a service-connected sarcoidosis.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011), 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran and his representative should be provided with notice of the evidence that must be presented to substantiate the elements of a claim for service connection for hypertension that was found to be deficient in the RO's August 2007 decision which denied the Veteran's claim for service connection.  In the August 2007 rating decision, the RO denied service connection for hypertension on the basis that there was no evidence that the Veteran's hypertension was incurred or aggravated by his service. 

Then, inform the Veteran that, to substantiate the claim, competent medical evidence (usually supplied by a physician or other qualified medical professional) would be needed to show that the Veteran has a current hypertension disability that had its onset in service or is the result of a disease or injury in active service.  

3.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed arthritis.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has arthritis and if so, whether it is at least as likely as not (50 percent probability or greater) that the arthritis is proximately due to a disease or injury of service origin, including service-connected sarcoidosis, or in the alternative, whether it has been permanently aggravated beyond its natural progression by the service-connected sarcoidosis disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


